DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

           The information disclosure statement filed May 14, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because information is missing from the second NPL citation on page 2. At the end of the citation the "+" indicates that more data should be included and has not been shown in page 2. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter

            Claims 1 – 6, 9 – 23 and 25 – 30 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 14, 21 and 27, the prior art of record, specifically Xu et al (US 2021/0153107) teaches of a method of wireless communication, comprising: generating, by a network entity (basestation, Fig.1) for a user equipment (UE) (Terminal, Fig.1), a synchronization signal block (SSB) (SS/PBCH block, Figures 6 – 8) and an additional resource signal (RS) (CSI-RS, Figures 6 – 8); and transmitting, by the network entity to the UE, the SSB including the additional RS (S204, Fig.2).

           However, regarding claims 1 and 21, none of the cited prior art alone or in combination provides the motivation to teach: “determining whether a ratio of a remaining minimum system information (RMSI) subcarrier spacing (SCS) over a synchronization signal block (SSB) SCS for communication after initial acquisition satisfies a threshold; generating a SSB including an additional resource signal (RS) for a user equipment (UE) based on a determination that the ratio of the RMSI SCS over the SSB SCS satisfies the threshold; and transmitting the SSB including the additional RS to the UE.”

           Re claims 14 and 27, none of the cited prior art alone or in combination provides the motivation to teach: “receiving, from a network entity, a synchronization signal block (SSB) including an additional resource signal (RS) based on a variable function of a SSB subcarrier spacing (SCS) for communication after initial acquisition, the additional RS being a function of the SSB SCS and a remaining minimum system information (RMSI) SCS; and decoding the SSB including the additional RS”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633